Citation Nr: 1420098	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an eye disorder.

2. Entitlement to service connection for a breast disorder.

3. Entitlement to service connection for a gynecological disorder.

4. Entitlement to an initial increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with polysubstance abuse in full sustained remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 and from October 1983 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing before the undersigned Veterans Law Judge was held in March 2012 at the RO.  A transcript of the hearing has been associated with the claims file.

In February 2013 and November 2013, the Board remanded the issues on appeal for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Agency of Original Jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.

The remand directives in February 2013 included instructions for the RO/Appeals Management Center (AMC)  to "[r]equest that the Veteran authorize the release of her treatment records from the Pittsburgh Eye and Ear Institute and Magee-Women's Hospital to VA or alternatively provide them to VA [herself].  If authorization is provided, request the records initially with a follow-up request as necessary."  The Board determined that a review of the appellate record did not indicate this matter was accomplished or otherwise addressed.

The AMC issued correspondence in March 2013 and May 2013 noting that additional evidence was required.  In correspondence dated in April 2013 the Veteran, in essence, indicated that she had provided the authorization forms.  A review of the appellate record did not indicate these authorization forms were received.  As such, the Board remanded these issues again in November 2013 for further development.

Subsequently, in December 2013 the AMC issued correspondence to the Veteran again stating that additional evidence was required.  Specifically, the AMC provided the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information, to obtain records from the Pittsburgh Eye and Ear Institute and the Magee-Women's Hospital.

In a January 2014 correspondence, the Veteran stated she included the release forms for the Pittsburgh Eye and Ear Institute and the Magee-Women's Hospital.  The Board notes that these forms are absent from the record.  As such, the Board finds records from the Pittsburgh Eye and Ear Institute and the Magee-Women's Hospital, including the appropriate release forms, must be obtained and associated with the claims file.  As there has not been substantial compliance with the Board's November 2013 remand directive prior to the issuance of the February 2014 Supplemental Statement of the Case, an additional remand is in order.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in July 2013 the Veteran's claim for entitlement to service connection for PTSD with polysubstance abuse in full sustained remission was granted by the AMC evaluated as 30 percent disability rating, effective May 23, 2013.  In October 2013, the Veteran's representative submitted a statement that the Board finds to be a timely notice of disagreement as to the initial disability rating that was assigned. 

A review of the record shows that the Veteran has not been furnished a statement of the case in response to her notice of disagreement.  Because the notice of disagreement placed that issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal. She must be specifically requested to provide her treatment records from the Pittsburgh Eye and Ear Institute and Magee-Women's Hospital or to provide the information and authorizations necessary for further VA assistance.

After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file. 

If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

2. The RO/AMC should issue a Statement of the Case as to the issue of an initial disability rating in excess of 30 percent for the service-connected PTSD with polysubstance abuse in full sustained remission.  See Manlincon, supra.  If the decision remains adverse to the Veteran, she should be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal.

3. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

